El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El documento notarial que tenemos ante nos expresa que los arrendadores en él designados son dueños de 414 cuerdas de terreno, colindantes por el norte con terrenos que fueron de la sociedad P. Vivoni & Compañía, boy pertenecientes a la Sucesión de Pedro S. Vivoni; por el este con otros terrenos de la misma sucesión y con tierras de Fidel Irizarry, Vidal Rosado, Ruperto Avilés y Braulio' Ayala'; por el sur *964con el mar ; - y por oeste con terrenos pertenecientes en la actualidad a Ulises López Díaz. A esto signe 1a. indicación de que, de acuerdo con una mensura practicada por H. Bardury, con citación de todos los propietarios colindantes, Ja finca contiene 435.50 cuerdas.
El arrendamiento fué inscrito en lo tocante a la exten-sión original, pero se denegó la inscripción en cuanto al exceso de 21.50 cuerdas, por no acreditarse satisfactoriamente que la diferencia en área resultara dentro de las colindancias señaladas por la descripción de la finca.
El presente caso puede distinguirse del de Burgos v. El Registrador de Caguas, 36 D.P.R. 644, en el que la escritura acusaba cambios radicales en las colindancias. Aquí, la alteración de los linderos no es un hecho establecido, sino una mera posibilidad. La diferencia en área puede o no resultar dentro de los límites indicados en la descripción de la finca. El defecto, a lo sumo, es uno subsanable. Que lo es, parece ser admitido por el ratio decidendi de la opinión en el caso de Delgado v. El Registrador, 29 D.P.R. 869, si bien allí no se decide ni discute este punto. Sostiene la misma conclusión el razonamiento de la opinión emitida por ol Juez Presidente Sr. Del Toro en el caso de Burgos-, así como la opinión disidente en el caso de Figueroa v. El Registrador, 22 D.P.R. 657, aunque, de igual modo, no se planteó-cuestión alguna sobre la existencia de un defecto subsanable en ninguno de estos dos casos.
Debe revocarse la nota recurrida y ordenarse la inscripción del arrendamiento en cuanto a toda la extensión de la fincaf sujeta al defecto subsanable de no acreditarse satisfactoria-mente en el documento que el exceso de 21.50 cuerdas cae dentro de las colindancias especificadas en la descripción dé-la propiedad.
El Juez Asociado Sr. Aldrey está conforme con. la revoca-ción y la orden de inscripción pero no respecto al defecto subsanable de que se hace mérito.